UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1264


In re: MICHAEL EARL JORDAN,

                    Petitioner.



                On Petition for Writ of Mandamus. (4:15-cr-00039-H-1)


Submitted: May 21, 2019                                           Decided: May 31, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Earl Jordan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Earl Jordan petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an

order from this court directing the district court to act. We find the present record does

not reveal undue delay in the district court. Accordingly, we grant leave to proceed in

forma pauperis and deny the mandamus petition.         We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2